PUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                                 No. 19-2285


REDDY VIJAY ANNAPPAREDDY,

               Plaintiff – Appellee,

         v.

CATHERINE SCHUSTER PASCALE,

               Defendant – Appellant,

         and

MAURA LATING; ROBERT MOSLEY; PAM ARNOLD; JAMES P. RYAN;
SANDRA WILKINSON; STEVEN CAPOBIANCO; UNITED STATES OF
AMERICA,

               Defendants.


                                 No. 19-2337


REDDY VIJAY ANNAPPAREDDY,

               Plaintiff – Appellant,

         v.

MAURA LATING; ROBERT MOSLEY; JAMES P. RYAN; SANDRA
WILKINSON; STEVEN CAPOBIANCO,

               Defendants – Appellees,
          and

CATHERINE SCHUSTER PASCALE; PAM ARNOLD; UNITED STATES OF
AMERICA,

                 Defendants.


                                   No. 19-2344


REDDY VIJAY ANNAPPAREDDY,

                 Plaintiff – Appellee,

          v.

MAURA LATING,

                 Defendant – Appellant,

          and

CATHERINE SCHUSTER PASCALE; ROBERT MOSLEY; PAM ARNOLD;
JAMES P. RYAN; SANDRA WILKINSON; STEVEN CAPOBIANCO; UNITED
STATES OF AMERICA,

                 Defendants.


                                   No. 19-2351


REDDY VIJAY ANNAPPAREDDY,

                 Plaintiff – Appellee,

          v.

JAMES P. RYAN,

                 Defendant – Appellant,


                                          2
         and

CATHERINE SCHUSTER PASCALE; MAURA LATING; ROBERT MOSLEY;
PAM ARNOLD; SANDRA WILKINSON; STEVEN CAPOBIANCO; UNITED
STATES OF AMERICA,

               Defendants.


                                 No. 19-2352


REDDY VIJAY ANNAPPAREDDY,

               Plaintiff – Appellee,

         v.

STEVEN CAPOBIANCO,

               Defendant – Appellant,

         and

CATHERINE SCHUSTER PASCALE; MAURA LATING; ROBERT MOSLEY;
PAM ARNOLD; JAMES P. RYAN; SANDRA WILKINSON; UNITED STATES
OF AMERICA,

               Defendants.


                                 No. 19-2369


REDDY VIJAY ANNAPPAREDDY,

               Plaintiff – Appellee,

         v.

ROBERT MOSLEY,

               Defendant – Appellant,

                                        3
             and

CATHERINE SCHUSTER PASCALE; MAURA LATING; PAM ARNOLD;
JAMES P. RYAN; SANDRA WILKINSON; STEVEN CAPOBIANCO; UNITED
STATES OF AMERICA,

                    Defendants.



                                      No. 19-2370


REDDY VIJAY ANNAPPAREDDY,

                    Plaintiff – Appellee,

             v.

SANDRA WILKINSON,

                    Defendant – Appellant,

             and

CATHERINE SCHUSTER PASCALE; MAURA LATING; ROBERT MOSLEY;
PAM ARNOLD; JAMES P. RYAN; STEVEN CAPOBIANCO; UNITED STATES
OF AMERICA,

                    Defendants.


Appeals from the United States District Court for the District of Maryland, at Baltimore.
Joseph F. Anderson, Jr., Senior District Judge. (1:18-cv-03012-JFA)


Argued: January 25, 2021                                        Decided: April 26, 2021


Before GREGORY, Chief Judge, and MOTZ and HARRIS, Circuit Judges.



                                             4
Affirmed in part, reversed in part, and remanded by published opinion. Judge Harris wrote
the opinion, in which Chief Judge Gregory and Judge Motz joined.


ARGUED: Joshua D. Greenberg, JOSH GREENBERG LAW FIRM, Washington, D.C.,
for Plaintiff-Appellee/Cross-Appellant Reddy Vijay Annappareddy. Steven M. Klepper,
KRAMON & GRAHAM, P.A., Baltimore, Maryland; Brian Frey, ALSTON & BIRD,
LLP, Washington, D.C.; Jodie Buchman, SILVERMAN | THOMPSON | SLUTKIN |
WHITE LLC, Baltimore, Maryland; Wesley Wintermyer, CADWALADER,
WICKERSHAM & TAFT LLP, Washington, D.C., for Defendants-Appellees/Cross-
Appellants. ON BRIEF: Stuart M. Paynter, PAYNTER LAW FIRM PLLC, Washington,
D.C., for Plaintiff-Appellee/Cross-Appellant. John A. Bourgeois, Geoffrey H. Genth,
William J. Harrington, KRAMON & GRAHAM, P.A., Baltimore, Maryland, for Appellant
Catherine Pascale. Andrew C. White, Christopher J. Macchiaroli, SILVERMAN |
THOMPSON | SLUTKIN | WHITE LLC, Baltimore, Maryland, for Appellee/Cross-
Appellant Maura Lating. Brent J. Gurney, Kelly P. Dunbar, Edward Williams, WILMER
CUTLER PICKERING HALE AND DORR LLP, Washington, D.C., for Appellee/Cross-
Appellant Steven Capobianco. Thomas H. Barnard, Kelly M. Preteroti, Christopher C.
Dahl, BAKER, DONELSON, BEARMAN, CALDWELL BERKOWITZ, PC, Baltimore,
Maryland, for Appellee/Cross-Appellant James P. Ryan. Edward T. Kang, Brandon
Springer, ALSTON & BIRD, LLP, Washington, D.C., for Appellee/Cross-Appellant
Sandra Wilkinson.         Douglas Gansler, William Simpson, CADWALADER,
WICKERSHAM & TAFT LLP, Washington, D.C., for Appellee/Cross-Appellant Robert
Mosley.




                                           5
PAMELA HARRIS, Circuit Judge:

      Reddy Vijay Annappareddy was the owner of a chain of pharmacies in Maryland

and nearby states when he was prosecuted for Medicaid fraud. A district court ultimately

dismissed the charges against him, finding that the government had used flawed analyses

of the pharmacies’ inventory and billing practices to convict Annappareddy at trial, and

then destroyed relevant evidence while a motion for retrial was pending.

      After the case against him was dismissed, Annappareddy filed a wide-ranging

complaint in federal court, seeking compensatory and punitive damages from multiple

defendants. According to Annappareddy, state and federal investigators and prosecutors,

working together, violated his rights under the federal Constitution and Maryland law,

fabricating evidence against him and then destroying exculpatory evidence when it seemed

their malfeasance might come to light. For the complaint’s federal constitutional claims

against individual officers, Annappareddy relied on a Bivens cause of action. He also

sought relief against individual state officers under § 1983 and Maryland state law, and

against the United States under the Federal Tort Claims Act.

      At issue in these appeals are two preliminary rulings by the district court. First, the

court dismissed Annappareddy’s federal constitutional claims, ruling that they would

constitute impermissible extensions of the Bivens cause of action. But the court allowed

several state-law claims to proceed against one of the prosecutors in charge of

Annappareddy’s criminal case, Catherine Pascale, rejecting her argument that absolute

prosecutorial immunity shielded her from allegations that she had fabricated inculpatory

evidence and destroyed exculpatory evidence.

                                             6
      The parties appealed both determinations. On review, we affirm the district court’s

dismissal of the federal constitutional claims. Like the district court, we conclude that

these claims would extend the Bivens remedy into a new context, and that special factors

counsel against an extension to cover intertwined allegations of wrongdoing by prosecutors

and criminal investigators in Annappareddy’s prosecution. We disagree, however, with

the district court’s determination that the state-law claims can move forward against

Pascale, finding instead that absolute prosecutorial immunity bars the claims against her.

Accordingly, we affirm in part and reverse in part, and remand for further proceedings.



                                            I.

                                           A.

      Because we review this case at the motion-to-dismiss stage, we draw the following

facts from the complaint, accepting them as true for the purposes of this appeal. See Nero

v. Mosby, 890 F.3d 106, 114 (4th Cir. 2018).

                                            1.

      We begin with the investigation and indictment of Reddy Vijay Annappareddy. We

focus here on several investigators who would become defendants in Annappareddy’s suit,

accused of fabricating evidence against him and submitting a false affidavit to obtain a

search warrant.

      Annappareddy is the founder and owner of Pharmacare, a now-shuttered chain of

pharmacies that once had nine locations in several states. In 2012, Maryland’s Medicaid

Fraud Control Unit (“MFCU”) began investigating Pharmacare’s billing practices after a

                                            7
former employee accused the company of billing government health care programs for

prescriptions that were never delivered. MFCU investigators soon began working with a

pharmacist at one of Pharmacare’s stores, Lisa Ridolfi, to gather evidence. Annappareddy

alleges that Ridolfi, in the hopes of receiving payment as a “whistleblower,” began

fabricating evidence of fraud. According to Annappareddy, Ridolfi’s main contact at the

MFCU, investigator Pam Arnold, was aware of and encouraged these fabrications, and

passed the false information to prosecutors “as if it were accurate and reliable.”

       At some point in 2013, federal law enforcement joined the investigation, and began

building a case that Annappareddy was submitting claims for prescriptions for high-dollar

medications that were never filled or received by patients. Maura Lating, a special agent

for the Federal Bureau of Investigation (“FBI”), took over leadership of the team of

investigators. Also on the team was Robert Mosley, a special agent in the Office of

Inspector General of the U.S. Department of Health & Human Services (“HHS”).

       Mosley worked with a Medicare drug integrity contractor (“MEDIC”) to prepare

what would turn out to be a critical analysis of Pharmacare’s invoices and inventory. That

MEDIC analysis purported to find “shortages” of dozens of medications – that is, that

Pharmacare had insufficient inventory to fill prescriptions for which it billed and was paid.

Annappareddy alleges that Mosley “rig[ged]” those findings, so that they failed to account

for legal transfers between Pharmacare locations and ignored significant inventory of the

medications in question. J.A. 113. And then, according to Annappareddy, investigators

used this falsified analysis as evidence to obtain both a search warrant against Pharmacare

and a criminal indictment against him.

                                             8
      On July 23, 2013, a magistrate judge issued sealed warrants to search six

Pharmacare locations. To secure those warrants, Lating – the FBI agent now leading the

investigation – submitted an affidavit (the “Lating Affidavit”) that, Annappareddy claims,

purported to establish probable cause through “material false statements and omissions.”

J.A. 114. Most important, the Lating Affidavit included the MEDIC “invoice review”

described above, which falsely showed that Pharmacare had medication shortages that in

fact did not exist. Other claimed flaws in the Lating Affidavit included misstatements of

the law governing prescription billing and information provided by untrustworthy

informants.   Annappareddy alleges that Lating had “actual knowledge” of these

fabrications and falsehoods, and “acted at least recklessly in making” them. J.A. 116. And

without this flawed evidence, he contends, the Lating Affidavit would not have established

probable cause, and the magistrate judge would not have issued the warrants.

      The same day that investigators secured the search warrants, a grand jury charged

Annappareddy and two Pharmacare pharmacy technicians with health care fraud and

aggravated identity theft. Annappareddy alleges that this indictment, like the search

warrants, was secured by evidence Lating, Mosley, and Arnold knew to be false.

      Two days later, on July 25, 2013, federal and state agents raided six Pharmacare

locations and executed the search warrants. Because the agents seized computers, servers,

and other material crucial to operations, the raid shut Pharmacare down for good. Four

days after that, law enforcement arrested Annappareddy. He was released pending trial,

subject to restrictions on his movement.

                                            2.

                                            9
      We turn now to the post-indictment and trial stage of the case, which introduces the

two prosecutors who also would become defendants in this action. Here, the gist of

Annappareddy’s claim is that investigators and prosecutors used false evidence to obtain a

superseding indictment and then a conviction against him.

      After the original indictment, responsibility for the case was turned over to

prosecutors Sandra Wilkinson, an Assistant U.S. Attorney, and Catherine Pascale, an

Assistant Attorney General in the MFCU who appeared in the federal criminal case as a

Special Assistant U.S. Attorney. According to the complaint, at the time of the original

indictment, Wilkinson and Pascale did not know about the alleged falsehoods and

fabrications that had been presented to the grand jury – and in fact had been misled by

investigators about problems with the underlying evidence.

      By late 2013, however, other members of the investigative team were aware of

problems with the invoice analyses and were actively working to produce new – and

equally misleading – evidence against Annappareddy. According to the complaint, Steven

Capobianco, an investigator in the U.S. Attorney’s Office, began working with MEDIC to

produce new analyses of Pharmacare’s inventory. Capobianco, along with the other

investigator defendants, ultimately provided an updated analysis replicating the original

false data on inventory “shortages” and government “losses,” despite knowing that the

failure to account for transfers between Pharmacare locations rendered it erroneous. That

analysis, along with other purportedly fabricated evidence, then was used by prosecutors

to secure a superseding indictment against Annappareddy on March 11, 2014. Again, the

complaint alleges that the two prosecutors – Wilkinson and Pascale – were “misled and

                                           10
misinformed” by investigators in the lead-up to the superseding indictment, and “did not

know or have reason to suspect until long after [it] was filed that material false evidence

was presented to that grand jury.” J.A. 153.

       But at some later point, Annappareddy claims, Wilkinson and Pascale did learn of

the problems with the evidence in their case. Rather than reveal them to the defense team

or otherwise correct them, Wilkinson and Pascale continued to seek out new analyses of

Pharmacare’s inventory that could support a conviction at trial. The prosecutors worked

with an internal auditor at the U.S. Attorney’s Office to produce new “shortage” and “loss”

calculations that would – again falsely – inculpate Annappareddy in fraud. J.A. 157, 159.

       As a result of the presentation of this and other false evidence, a jury in the District

of Maryland convicted Annappareddy on two of the three counts in the superseding

indictment on December 15, 2014.            Annappareddy remained on release pending

sentencing, subject to home detention. The government asked the district court to sentence

Annappareddy to 12 years in prison, followed by deportation.

                                               3.

       Finally, we turn to the post-trial period, and to Annappareddy’s allegations of

evidence destruction.     After his conviction and now represented by new counsel,

Annappareddy moved for a new trial. Discovery on that motion soon uncovered evidence

of flaws in the inventory calculations prosecutors had used at trial. That flawed analysis

had been key to establishing the existence of purported shortages of medications for which

Pharmacare had billed various government insurance programs, as well as the

government’s resulting losses. As a result of these disclosures, the government joined

                                              11
Annappareddy’s request for a new trial, and the district court granted it in June 2016. That

summer, the prosecutors secured a second superseding indictment.

       As the parties prepared to litigate those new charges, the government disclosed that

while the motion for a new trial was pending, it had destroyed three boxes of documents

containing the only copies of Pharmacare medication and signature logs – documents that

Annappareddy now claims could have confirmed that Pharmacare actually filled and

delivered the prescriptions for which it had billed. According to Annappareddy, though he

had access to those documents during pre-trial discovery, he did not understand their

exculpatory nature until later. And in March 2015, prosecutors Wilkinson and Pascale,

and investigators Mosley, Arnold, and Ryan, met at the U.S. Attorney’s Office and decided

to destroy this material. Wilkinson later claimed that the destruction was “part of a general

cleanup of boxes of paper.” J.A. 165. Annappareddy alleges that it was, instead, a

“selective” and “intentional” act. J.A. 164.

       Citing the prosecutors’ and investigators’ alleged malfeasance, Annappareddy

moved to dismiss with prejudice the charges in the second superseding indictment. The

district court granted that request, finding that the government had violated

Annappareddy’s due process rights by presenting erroneous inventory and loss calculations

at his first trial without disclosing the potential for error to the defense. The district court

also was “troubled” by the government’s unilateral destruction of several boxes of




                                               12
documents while the motion for a new trial was pending. J.A. 174. 1 After the district

court’s order of dismissal, the government initially appealed, but then changed course and

withdrew its appeal. In March 2017, the court dismissed the charges in the original

indictment, ending the criminal case against Annappareddy.

                                               B.

       On October 1, 2018, Annappareddy filed suit in the District of Maryland against the

investigators and prosecutors in his criminal case, naming a total of seven individual

defendants. 2 Only some of the 25 counts in the 111-page amended complaint, filed on May

1, 2019, are at issue on appeal. 3

       First are several federal constitutional claims, all brought under Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), against the

federal defendants in their individual capacities. The claims brought solely against federal




       1
         We take this description of the district court’s decision – like the rest of our factual
recitation – from Annappareddy’s complaint. But we note that Annappareddy’s account is
consistent with the record of the court’s oral ruling of September 1, 2016. The government
defendants emphasize a different portion of the ruling, in which the court found that there
remained other evidence of fraud. See J.A. 86. But there is no dispute as to the substance
of the district court’s decision.
       2
        All judges in the district recused themselves, and the Fourth Circuit assigned Judge
Joseph F. Anderson, Jr., of the District of South Carolina to hear the case.
       3
          As referenced above, the operative complaint includes twenty claims against
individual federal and state officers – brought under some combination of Bivens, 42
U.S.C. § 1983, and Maryland state law – as well as five Federal Tort Claims Act (“FTCA”)
claims against the United States. Several claims against Arnold, a Maryland state
investigator, as well as the FTCA claims against the United States, remain pending in the
district court and are not at issue in this appeal.

                                               13
investigators can be boiled down to three basic theories of liability: that they violated the

Fourth Amendment under Franks v. Delaware, 438 U.S. 154 (1978), by knowingly

submitting false information – primarily, MEDIC’s false inventory analysis – to secure the

Pharmacare search warrants; that they again violated the Fourth Amendment by using

similar false evidence to secure the original indictment and arrest warrant; and that they

violated the Fifth Amendment’s Due Process Clause by fabricating a new version of that

false evidence to obtain a superseding indictment and conviction. One additional Bivens

claim ropes in the prosecutors, as well, alleging that both the investigators and prosecutors

violated the Due Process Clause by intentionally destroying exculpatory documents after

Annappareddy’s trial.

       Also at issue are several state-law claims against Pascale, the state prosecutor, for

her alleged fabrication and destruction of evidence. Annappareddy claims that Pascale

intentionally inflicted emotional distress on him, violated his rights to procedural and

substantive due process under Article 24 of the Maryland Constitution’s Declaration of

Rights, and participated in a civil conspiracy to violate his rights.

       On October 18, 2019, the district court issued a lengthy written order addressing

several motions to dismiss filed by the individual defendants, making two determinations

at issue on appeal.




                                              14
      First, the district court dismissed Annappareddy’s Bivens claims. 4 To “determin[e]

whether to allow a claim asserted under Bivens to proceed,” the court applied the “two-step

framework” from Ziglar v. Abbasi, 137 S. Ct. 1843, 1857 (2017), inquiring first whether

the claims presented a new Bivens context; and then, if so, whether special factors

counseled hesitation in extending a judicial remedy. J.A. 523–24 (citing Tun-Cos v.

Perrotte, 922 F.3d 514, 522–23 (4th Cir. 2019)). In conducting that analysis, the court

found especially helpful a recent Eighth Circuit decision, Farah v. Weyker, 926 F.3d 492

(2019), holding that similar claims of fabrication of evidence by law enforcement agents

could not proceed under Bivens.

       Applying the first step of the Abbasi framework, the district court concluded that

the Bivens claims all arose in new contexts. Several counts, it noted, asserted rights not

recognized in past Bivens cases – including those arising under the Fifth Amendment’s

Due Process Clause, and the right to be free from malicious prosecution under the Fourth

Amendment.     Others, the court explained, would extend Bivens to a new group of

defendants – federal prosecutors. And even the more standard Fourth Amendment search

claims against non-prosecutor defendants, the court reasoned, involved searches –

performed with a warrant on commercial pharmacies – and conduct – “information-

gathering and case-building” – very different from the warrantless detention and search of

a person at issue in Bivens. J.A. 528 (citing Farah, 926 F.3d at 499). More generally, the




       We here consider only the Bivens claims that Annappareddy has continued to press
       4

on appeal.

                                            15
court finished, “[p]robing the causal chain” in this case, unlike in Bivens, would implicate

the judgments of “numerous decisionmakers, including federal investigators, prosecutors,

and the grand jury,” presenting a greater risk of interference with other branches of

government. J.A. 528–29 (quoting Farah, 926 F.3d at 499).

       The court then considered the second step of Abbasi and held that special factors

counseled hesitation in extending Bivens. The interconnected allegations of widespread

malfeasance in Annappareddy’s complaint, the court explained, not only differentiated the

case from Bivens, but also counseled against extending the Bivens remedy: Evaluating

those claims would “cause a deep and wide-ranging dive into all actions taken by each

actor as well as all evidence available to investigators, prosecutors, judges, and juries (both

trial and grand jury),” which could intrude into the executive branch’s authority to enforce

the law and “impact government operations systemwide.” J.A. 530. The court also

determined that the existing, limited remedial structure Congress had crafted for criminal

defendants subject to government misconduct counseled against creating an implied Bivens

action. “[T]he fact that Congress has expressly provided a damages remedy for some

victims of this particular type of injury, but not for others, suggests that it considered the

issue and made a deliberate choice.” J.A. 532 (quoting Farah, 926 F.3d at 502).

        Second, the district court determined that Pascale – the state prosecutor – was not

entitled to absolute immunity from the remaining claims against her, which arose under

state law. As the district court explained, courts determine whether a prosecutor is

protected by absolute immunity using a functional approach, asking whether a given act is

“intimately associated with the judicial phase of the criminal process.” J.A. 535 (quoting

                                              16
Nero, 890 F.3d at 117); see also J.A. 537 (citing Gill v. Ripley, 724 A.2d 88 (Md. 1999)).

Applying that approach, the district court concluded that neither factual predicate for the

claims against Pascale – that she destroyed exculpatory evidence or that she fabricated

inculpatory evidence – was intimately associated with the judicial phase of a prosecution.

       Specifically, as to destruction, the court concluded that the decision to throw out

documents, in this context, was purely “administrative”: As the court read the complaint,

the evidence was destroyed “as part of a general cleanup” undertaken because of limited

storage. J.A. 535–36. As to fabrication, the court reasoned that “join[ing] in a conspiracy

to fabricate evidence” was not a prosecutorial act, and more resembled the conduct of an

investigator in the “pre-prosecutorial investigative” stage of a criminal case. J.A. 536–37

(citing Kalina v. Fletcher, 522 U.S. 118, 126 (1997)). 5



                                             II.

       We consider two consolidated appeals arising out of these complex district court

proceedings. First, Annappareddy has appealed the dismissal of his Bivens claims. 6 We




       5
           Pascale moved for reconsideration of the denial of immunity, which the court
denied.
       6
         Before the district court, all the Bivens defendants argued that even assuming a
Bivens cause of action, they were entitled to absolute or qualified immunity. In “the interest
of judicial economy,” the district court also considered and rejected those immunity claims.
J.A. 534. The defendants again press their immunity arguments on appeal, now as an
alternative ground for affirmance. Because we affirm the district court’s dismissal of the
Bivens claims under Abbasi, we need not reach those contentions.


                                             17
have jurisdiction over that appeal because the district court entered final judgments in favor

of the relevant defendants under Federal Rule of Civil Procedure 54(b). See Braswell

Shipyards, Inc. v. Beazer E., Inc., 2 F.3d 1331, 1335 (4th Cir. 1993). 7 In addition, Pascale

has appealed the district court’s denial of prosecutorial immunity. We have jurisdiction

over that appeal because denials of absolute immunity are immediately appealable under

28 U.S.C. § 1291 and the collateral order doctrine. See Nero, 890 F.3d at 117.

       We review de novo both the district court’s dismissal of the Bivens claims, see

Lebron v. Rumsfeld, 670 F.3d 540, 547 (4th Cir. 2012), and the court’s denial of absolute

prosecutorial immunity, see Nero, 890 F.3d at 117. We conclude, like the district court,

that the Bivens claims before us are impermissible extensions of this judicially crafted

remedy into new contexts, and affirm the district court’s dismissal of those claims. We

disagree, however, with the district court on Pascale’s entitlement to absolute prosecutorial

immunity, and therefore reverse and remand with instructions to enter judgment in favor

of Pascale on the remaining state-law claims against her.

                                             A.

       We begin with Annappareddy’s Bivens claims, and with the legal framework that

governs them. In those claims, Annappareddy alleges that the federal investigators and

prosecutors named as defendants violated his rights under the Fourth and Fifth



       7
        Though the district court did not enter a final judgment as to Pascale, it certified
its dismissal of the federal Bivens claims against her for interlocutory appeal under 28
U.S.C. § 1292, while allowing the state-law claims to proceed. J.A. 572. Annappareddy,
however, has not sought to revive his Bivens claims against Pascale.

                                             18
Amendments. The question before us is not whether those violations occurred; indeed, we

are cognizant that the district court in Annappareddy’s criminal case, without passing on

these claims directly, concluded that significant government wrongdoing required the

dismissal of the charges against him. The question is whether, assuming the constitutional

violations exist, there is a cause of action that would allow Annappareddy to recover money

damages from the individual federal defendants. See Earle v. Shreves, 990 F.3d 774, No.

19-6655, 2021 WL 896399, at *2 (4th Cir. Mar. 10, 2021) (“Whether an implied damage

remedy is available for a constitutional claim is logically antecedent to any question about

the merits of the claim.” (internal quotation marks omitted)).

       If Annappareddy were bringing these claims against state officials, then there would

be no question that he could seek money damages under 42 U.S.C. § 1983. See Tun-Cos,

922 F.3d at 520. And indeed, as noted earlier, his § 1983 claim against state investigator

Arnold remains pending before the district court. But no statute provides an analogous

“cause of action against federal officials.” Id. So if there is a remedy, then it must come

in the form of the implied cause of action first recognized in Bivens, allowing suits “for

damages against federal officers alleged to have violated a citizen’s rights under the

Constitution.” Earle, 2021 WL 896399, at *2. In that case and then in two subsequent

cases, the Supreme Court allowed plaintiffs alleging certain Fourth, Fifth, and Eighth

Amendment violations to proceed under this implied cause of action. See Bivens, 403 U.S.

at 396–97 (finding remedy for Fourth Amendment violation related to use of unreasonable

force during warrantless search and seizure); Davis v. Passman, 442 U.S. 228, 248–49

(1979) (same for violation of equal protection component of Fifth Amendment Due Process

                                            19
Clause); Carlson v. Green, 446 U.S. 14, 17–19 (1980) (same for violation of Eighth

Amendment Cruel and Unusual Punishments Clause).

       In the years since those cases were decided, however, “the Supreme Court’s

approach to implied damage remedies has changed dramatically, to the point that

‘expanding the Bivens remedy is now a disfavored judicial activity.’” Earle, 2021 WL

896399, at *2 (quoting Abbasi, 137 S. Ct. at 1857). Indeed, the Court has “gone so far as

to observe that if ‘the Court’s three Bivens cases [had] been . . . decided today,’ it is

doubtful that [it] would have reached the same result.” Hernandez v. Mesa, 140 S. Ct. 735,

742–43 (2020) (quoting Abbasi, 137 S. Ct. at 1856). “And for almost 40 years, [the Court

has] consistently rebuffed requests to add to the claims allowed under Bivens.” Id. at 743

(gathering cases).

       Consistent with that view, the Abbasi framework for determining whether a Bivens

remedy is available “places significant obstacles in the path to recognition of an implied

cause of action.” Earle, 2021 WL 896399, at *3. First, the court must evaluate “whether

a given case presents a ‘new Bivens context.’” Tun-Cos, 922 F.3d at 522. To present a

new context, “a radical difference is not required.” Id. at 523. The Court has set out a non-

exhaustive list of potentially meaningful differences, “some of which are quite minor”:

       the rank of the officers involved; the constitutional right at issue; the
       generality or specificity of the official action; the extent of judicial guidance
       as to how an officer should respond to the problem or emergency to be
       confronted; the statutory or other legal mandate under which the officer was
       operating; the risk of disruptive intrusion by the Judiciary into the
       functioning of other branches; or the presence of potential special factors that
       previous Bivens cases did not consider.



                                              20
Id. (quoting Abbasi, 137 S. Ct. at 1860). “If the context is not new . . . then a Bivens remedy

continues to be available.” Id. at 522–23. But if the context is new, courts must move on

to the second step of the Bivens analysis: “evaluat[ing] whether there are ‘special factors

counselling hesitation in the absence of affirmative action by Congress.’” Id. at 523

(quoting Abbasi, 137 S. Ct. at 1857). If such special factors are present, “a Bivens action

is not available.” Id. 8

       We have not yet applied the Abbasi standard to a factual context like the one

presented here – where investigators and prosecutors allegedly participated together in a

long-running scheme to fabricate and destroy evidence during a criminal investigation and

prosecution. But as the district court noted, the Eighth Circuit has, in a set of appeals

arising out of claims by several plaintiffs that a police officer, acting as a deputized U.S.

Marshal, had exaggerated and invented facts and hidden exonerating evidence in order to

implicate them in an alleged sex-trafficking operation. See Farah, 926 F.3d at 496–97;

Ahmed v. Weyker, 984 F.3d 564, 566 (2020). In each case, that court held that Bivens could

not be extended, under the Abbasi framework, to imply a cause of action to remedy the

plaintiffs’ wrongful arrests and prosecutions. Whether or not it would be sound policy to

provide such a remedy, the court concluded, it would have to come from Congress, and not

the courts. See Farah, 926 F.3d at 502.


       8
        Annappareddy suggests that we do not need to engage in this two-part test because
Abbasi “reaffirm[ed]” the continuing availability of Bivens claims that, like his, arise in the
“common and recurrent” sphere of law enforcement operations. But we have already held
that Abbasi is “the framework that now must be applied in determining whether a Bivens
remedy is available against federal officials.” Tun-Cos, 922 F.3d at 522 (emphasis added).

                                              21
                                             1.

       Against this backdrop, we turn now to the claims at issue in this case, starting with

Annappareddy’s two claims under the Fifth Amendment’s Due Process Clause: that

federal investigators violated his due process rights by fabricating evidence to secure the

superseding indictment, and that federal investigators and prosecutors deprived him of due

process by deliberately destroying exculpatory evidence. Although Annappareddy has

preserved these claims on appeal, he does not focus on them; at oral argument, he conceded

that they are the weaker of his Bivens claims. We agree with that assessment and may

dispense briefly with them here.

       Under Abbasi’s first step, these claims clearly present a new Bivens context. As the

district court correctly recognized, Bivens has never “been extended to a Fifth Amendment

due process claim.” J.A. 525; see Abbasi, 137 S. Ct. at 1860 (listing “the constitutional

right at issue” as potential meaningful difference). Although the Supreme Court did

recognize a Bivens cause of action in a Fifth Amendment equal protection case arising from

alleged sex discrimination in federal employment, Davis, 442 U.S. at 248–49, the

fabrication and destruction of evidence claims here “are far afield from the sex[]

discrimination context presented” in Davis, J.A. 526. And beyond the different right at

issue, one of Annappareddy’s Fifth Amendment claims also seeks to hold accountable a

new set of defendants – federal prosecutors. See Abbasi, 137 S. Ct. at 1857 (naming “new

category of defendants” as potential meaningful difference). By itself, these distinctions

are enough to establish that we are in a new context for Bivens purposes.



                                            22
       We also have little difficulty concluding that special factors counsel hesitation in

extending the Bivens cause of action to this new constitutional right and class of defendants.

Proving claims like these – the falsification and destruction of evidence by prosecutors as

well as investigators, in connection with a criminal prosecution – would “invite a wide-

ranging inquiry into the evidence available to investigators, prosecutors, and the grand

jury,” Farah, 926 F.3d at 500, and could require a jury to determine “what [officers] knew,

what [they] did not know, and [their] state of mind at the time,” Ahmed, 984 F.3d at 570.

All of these “after-the-fact inquiries” pose the kind of “risk of intrusion on executive-

branch authority to enforce the law and prosecute crimes” that counsels against implying a

cause of action for damages. Farah, 926 F.3d at 501.

                                              2.

       The focus of Annappareddy’s appeal is his Fourth Amendment claims against the

federal investigators – Lating and Mosley – who were responsible for securing search

warrants against his pharmacies and an arrest warrant and indictment against him.

According to Annappareddy, those investigators violated the Fourth Amendment in two

respects: first by falsifying the affidavit submitted to obtain the search warrant (the

“Franks claims”), and then by falsifying evidence in support of the arrest warrant and

original indictment (the “false arrest claims”). On appeal, Annappareddy urges us to treat

those claims separately, but we think they are not so easily disentangled. Annappareddy’s

own complaint recognizes the significant overlap in the alleged wrongdoing associated

with each – including nearly identical calculations of “loss,” and similar misstatements of

the law governing prescription refills. Indeed, the search warrant against Pharmacare and

                                             23
indictment charging Annappareddy were secured on the very same day. Nevertheless, we

treat these claims separately to the extent possible and useful for our analysis. And as

explained below, we find that no Bivens remedy is available for any of these factually

intertwined Fourth Amendment claims.

                                            a.

       We start with whether Annappareddy’s Fourth Amendment claims present a “new

context” under Abbasi’s first step. The most analogous Supreme Court private-remedy

case is Bivens itself, which recognized a cause of action against federal officers who

violated the plaintiff’s Fourth Amendment rights during a warrantless search and seizure.

See Bivens, 403 U.S. at 389. And there are respects in which Annappareddy’s claims

resemble those raised in Bivens. For instance, as in Bivens, the plaintiff seeks to hold

accountable only line-level investigative officers, not high-ranking officials. See Abbasi,

137 S. Ct. at 1860 (naming “rank of the officers involved” as example of possible

meaningful difference). And in both cases, the officers sought to enforce only ordinary

criminal laws. See Tun-Cos, 922 F.3d at 524 (contrasting immigration and criminal law-

enforcement officers).

       Nevertheless, we are persuaded that each of these Fourth Amendment claims in fact

arises in a different context than the one recognized in Bivens. See Ahmed, 984 F.3d at 570

(“When one or more meaningful differences exist, it is not enough to identify a few

similarities.”). First, although Bivens, too, was a Fourth Amendment case, “[c]ourts do not

define a Bivens cause of action at the level of ‘the Fourth Amendment’ or even at the level

of ‘the unreasonable-searches-and-seizures clause.’” Cantú v. Moody, 933 F.3d 414, 422

                                            24
(5th Cir. 2019). What Bivens involved was the Fourth Amendment right to be free of

unreasonable warrantless searches and seizures; this case, by contrast, involves searches

and a seizure conducted with a warrant. It thus implicates a distinct Fourth Amendment

guarantee – that “no Warrants shall issue, but upon probable cause,” see U.S. Const. amend.

IV – governed by different legal standards. See Cantú, 933 F.3d at 423 (“‘Judicial

guidance’ differs across the various kinds of Fourth Amendment violations.”). Indeed, the

Fourth Amendment sharply distinguishes between with-warrant and warrantless searches,

treating the introduction of a warrant as a signal moment in the proceedings. See United

States v. Leon, 468 U.S. 897, 913–14 (1984) (establishing “good faith” exception to

exclusionary rule for with-warrant searches). For purposes of determining whether this is

a “new” Bivens context, we think the “right at issue” here is meaningfully different from

the one at issue in Bivens itself. See Abbasi, 137 S. Ct. at 1860 (listing “right at issue” as

possible difference). 9

       Other factors distinguish this context, as well. For one thing, the “alleged misdeeds”

here are “different from those in Bivens.” Farah, 926 F.3d at 498. Speaking “to witnesses,



       9
         We recognize that the Supreme Court in one case grappled with a Bivens claim
arising out of a challenge to a search warrant. See Groh v. Ramirez, 540 U.S. 551, 555
(2004). But Groh involved an alleged facial defect in a warrant and required no inquiry
into probable cause. See id. at 557. And more fundamentally, no party in Groh questioned
the existence of a Bivens remedy, so the Court seemed only to assume – and was not called
on to decide – that the plaintiffs should be able to proceed with that claim. See id. at 555.
Similarly, in Unus v. Kane, 565 F.3d 103 (4th Cir. 2009), on which Annappareddy relies,
we rejected a Bivens plaintiff’s Fourth Amendment fabrication-of-evidence claim on other
grounds, and so had no need to affirm that a Bivens cause of action was available. See id.
at 123–25.

                                             25
draft[ing] reports, and shar[ing] information with prosecutors and other investigators” are

“information-gathering and case-building activities” that represent “a different part of

police work than the apprehension, detention, and physical searches at issue in Bivens.”

Id. at 499. As the district court put it, “[t]he Court in Bivens never contemplated” the kind

of “extensive data gathering, analysis, examination, and coordination” at issue in this case.

J.A. 527.

       These differences are especially significant because they mean that proving the

claims here would require “a different type of showing” than did the claims in Bivens, see

Ahmed, 984 F.3d at 569 – one that would pose a greater risk of intruding on the

investigatory and prosecutorial functions of the executive branch. See Abbasi, 137 S. Ct.

at 1860 (listing “risk of disruptive intrusion” by the judiciary into other branches as

potential difference). To succeed on his Franks claims, Annappareddy would have to

establish that the defendants knowingly and intentionally or with reckless disregard for the

truth made false statements or omissions in the warrant affidavit, and that those false

statements or omissions were material to the magistrate judge’s finding of probable cause.

See Evans v. Chalmers, 703 F.3d 636, 650 (4th Cir. 2012). And to prevail on his Fourth

Amendment false arrest claims, Annappareddy similarly would have to establish, among

other things, that the defendants had “deliberately or with a reckless disregard for the truth”

made material false statements or omissions, “undercut[ting] the grand jury’s probable

cause determination.” Massey v. Ojaniit, 759 F.3d 343, 357 (4th Cir. 2014). “Bivens did

not require this type of fact-checking and conscience-probing, . . . which can, as the

Supreme Court has warned, impose ‘substantial costs.’” Ahmed, 984 F.3d at 569 (quoting

                                              26
Harlow v. Fitzgerald, 457 U.S. 800, 816 (1982)); see also Farah, 926 F.3d at 499 (finding

new context because claim would require “probing executive charging decisions and

peeking behind the curtain of customarily secret grand-jury proceedings”).

       Finally, we find it significant that the search warrants in this case ran against the

corporate entity of Pharmacare, and not the plaintiff himself. The plaintiff in Bivens, of

course, had himself been searched by the officers he was suing. There appear to be no

cases – in the Supreme Court or any other court – approving a Bivens claim for acts taken

against a corporate entity. Such a claim might well raise complex issues not at issue in

Bivens, and further distinguish this case from the Bivens context. Cf. Life Savers Concepts

Ass’n of Cal. v. Wynar, 387 F. Supp. 3d 989, 998–99 (N.D. Cal. 2019) (holding that

corporate entity seeking to assert Bivens claim on behalf of employees presents new context

under Abbasi).

       When we take all of this together, we, like the district court, conclude that

Annappareddy’s Fourth Amendment claims are meaningfully different than those in

Bivens, and, if permitted to proceed, would extend Bivens into a new context.

                                             b.

       That brings us to the second step of the Abbasi analysis, and whether any “special

factors” counsel hesitation in extending the Bivens implied cause of action to

Annappareddy’s Fourth Amendment claims. See Abbasi, 137 S. Ct. at 1857–58. “The

focus of the special-factors inquiry is ‘whether the Judiciary is well suited, absent

congressional action or instruction, to consider and weigh the costs and benefits of allowing

a damages action to proceed.’” Earle, 2021 WL 896399, at *3 (quoting Abbasi, 137 S. Ct.

                                             27
at 1858). We agree with the district court that it is not, and that “any such remedy [must]

come from Congress itself.” J.A. 532.

       One special factor here is the existence of “an alternative remedial structure,” even

if it does not go so far as a Bivens remedy would. Abbasi, 137 S. Ct. at 1858. By itself, as

the district court emphasized, that factor “alone may limit the power of the Judiciary to

infer a new Bivens cause of action.” J.A. 529 (quoting Abbasi, 137 S. Ct. at 1858). And

as the Eighth Circuit explained in Farah, Congress indeed has created a distinct and limited

set of remedies to compensate individuals who suffer as a result of wrongful governmental

conduct in the course of criminal prosecutions. See Farah, 926 F.3d at 501 (discussing

statutory remedies allowing criminal defendants who prevail against “vexatious, frivolous,

or . . . bad[-]faith” government litigating positions to recover attorneys’ fees and providing

cause of action for those who were wrongfully convicted (quoting Act of Nov. 26, 1997,

Pub. L. No. 105-119, § 617, 111 Stat. 2440, 2519 (codified at 18 U.S.C. § 3006A note))).

“The fact that Congress has expressly provided a damages remedy for some victims of this

particular type of injury, but not for others, suggests that it considered the issue and made

a deliberate choice,” id. at 502 – and counsels against us stepping in to create a

“freestanding remedy in damages” here, id. (quoting Abbasi, 137 S. Ct. at 1858).

       Also counseling hesitation is the risk that a Bivens action for these Fourth

Amendment claims would require courts to interfere in the executive branch’s investigative

and prosecutorial functions. See Abbasi, 137 S. Ct. at 1861 (considering whether a Bivens

action “would require courts to interfere in an intrusive way with sensitive functions of the

Executive Branch”). As the district court explained, the Fourth Amendment allegations

                                             28
here, charging concerted action by numerous investigators and prosecutors, arise out of a

complex and multi-agency investigation into the billing practices and inventories of several

pharmacies in different states. J.A. 526–28. And the complaint alleges that the same basic

acts of wrongdoing – the purposeful manipulation of a complicated analysis of

Pharmacare’s inventory and invoices to produce fabricated medication shortages –

supported not only the securing of a warrant against Pharmacare locations, but also a grand

jury indictment against Annappareddy. Under those circumstances, we do not see how

evaluating Annappareddy’s Fourth Amendment claims could avoid “a wide-ranging dive

into all actions taken by each actor as well as all evidence available to investigators,

prosecutors, judges, and juries.” J.A. 530; see Farah, 926 F.3d at 500 (identifying as

“special factor” need for “wide-ranging inquiry into the evidence available to investigators,

prosecutors, and the grand jury”).

       Annappareddy urges us to isolate his Franks claim from his intertwined allegations,

and to focus on that alone. And when it comes to Franks, Annappareddy argues, there is

nothing “special” about the inquiry into material falsity and probable cause that would be

required; indeed, courts routinely undertake that inquiry in § 1983 cases raising Franks

claims against state officers. Again, we are not convinced that the Franks claim here can

be separated cleanly from Annappareddy’s other constitutional claims. And while we of

course do not doubt that federal courts are capable of adjudicating Franks claims under

§ 1983, that is not the end of the inquiry under Abbasi: In the § 1983 context, it is

“Congress,” and not a court, that has “balanced the costs and benefits and decided that the



                                             29
potential encroachment” on executive authority that comes along with a Franks inquiry is

worth the price. Farah, 926 F.3d at 501.

       In short, we agree with the district court that “special factors” counsel against

extension of an implied cause of action into this new Bivens context. That does not mean

that we can think of no policy reasons for making such a remedy available. But it does

mean that “whether a damages action should be allowed is a decision for the Congress to

make, not the courts.” Abbasi, 137 S. Ct. at 1860.

                                             B.

       We turn now to the appeal of state prosecutor Catherine Pascale, challenging the

district court’s determination that she is not entitled to absolute prosecutorial immunity

against charges, brought under Maryland state law, that she both fabricated and destroyed

evidence. For the reasons given below, we agree with Pascale that she is shielded by

prosecutorial immunity and that the state-law charges against her must be dismissed. 10




       10
            Following the district court’s dismissal of the Bivens claims and other
determinations not at issue on appeal, there remained three Maryland-law claims against
Pascale: claims for intentional infliction of emotional distress, for violations of
Annappareddy’s state constitutional right to due process, and for civil conspiracy. It is not
entirely clear which factual predicates – evidence fabrication, evidence destruction, or both
– the district court permitted to go forward under each. But we read the district court order
as allowing, at a minimum, pursuit of the intentional infliction of emotional distress claim
with respect to both those predicates, and so we address both here. And because we find
that Pascale is absolutely immune as to both, regardless of the cause of action, there is no
need to disentangle this matter further.



                                             30
                                               1.

          Again, we begin with the legal context for Pascale’s assertion of immunity. As the

district court explained, Maryland has adopted the federal doctrine of absolute

prosecutorial immunity. J.A. 537 (citing Gill, 724 A.2d 88). Under that doctrine, “absolute

immunity safeguards the process, not the person,” and so extends only to actions

“intimately associated with the judicial phase of the criminal process.” Nero, 890 F.3d at

117–18 (quoting Imbler v. Pachtman, 424 U.S. 409, 430–31 (1976)). To determine

whether an act is so “intimately” associated with the judicial phase that it warrants absolute

immunity, courts take a “functional approach,” Buckley v. Fitzsimmons, 509 U.S. 259, 269

(1993), looking to the “nature of the function performed” and not the “identity of the actor

who performed it,” Nero, 890 F.3d at 118 (quoting Buckley, 509 U.S. at 269). Even a

prosecutor, that is, will be entitled only to qualified immunity, rather than absolute

immunity, if she is performing a function that is not tied to the judicial phase of the process.

Buckley, 509 U.S. at 273.

          In applying this functional approach, the timing of a prosecutor’s conduct is a key

factor.     See id. at 274–75.     Actions taken by a prosecutor after a probable-cause

determination has been made generally are classified as “advocative” functions, Nero, 890

F.3d at 118 – “relat[ing] to an advocate’s preparation for the initiation of a prosecution or

for judicial proceedings” – that trigger absolute immunity, Buckley, 509 U.S. at 272–73.

That includes, of course, the presentation of evidence at trial, or before a grand jury after a

decision to seek an indictment is made. Id. at 273. By contrast, actions taken before

probable cause is established are more likely to be “investigative” in nature – the same kind

                                              31
of function normally performed by detectives or police officers – and therefore protected

only by qualified immunity. Id. Thus, in Buckley, the Court denied absolute prosecutorial

immunity to prosecutors who allegedly manufactured false evidence “during the

preliminary investigation of an unsolved crime,” because “[t]heir mission at that time was

entirely investigative.” Id. at 274–75.

       We recognize that when absolute prosecutorial immunity applies – as we find it does

here – it may in some cases lead to unfair results, “leav[ing] the genuinely wronged

defendant without civil redress against a prosecutor whose malicious or dishonest action

deprives him of liberty.” Imbler, 424 U.S. at 427. But as we have explained, the Supreme

Court has concluded that “important public policy justification[s]” outweigh these harms.

Savage v. Maryland, 896 F.3d 260, 268 (4th Cir. 2018) (internal quotation marks omitted).

“The public trust of the prosecutor’s office would suffer if he were constrained in making

every decision by the consequences in terms of his own potential liability in a suit for

damages.” Nero, 890 F.3d at 117 (quoting Imbler, 424 U.S. at 424–25). And without

immunity, this threat of damages could “predispose prosecutors to bring charges based not

on merit but on the social or political capital of prospective defendants.” Id. So whatever

the perceived equities of a particular case, we protect the judicial process as a whole by

affording complete immunity to a prosecutor’s advocative functions.

                                            2.

       We turn now to Annappareddy’s claims against Pascale, beginning with the claim

that she fabricated evidence. Specifically, Annappareddy’s complaint alleges that after the

superseding indictment was returned against him in March of 2014, Pascale, along with

                                            32
prosecutor Wilkinson, first learned of the flaws in the MEDIC analysis of Pharmacare’s

inventory, which purported to find medication “shortages” indicating that Pharmacare was

billing for prescriptions it never delivered. That summer, according to Annappareddy –

about a year after the original July 2013 indictment against him, and months after the

superseding indictment – Pascale participated in the fabrication of a new inventory

analysis, which produced the same false “shortage” and “loss” figures as the old one, and

was used at trial to convict Annappareddy. J.A. 157, 159.

       We readily conclude that under Buckley’s functional analysis, these allegations go

to Pascale’s “advocative” role and are sufficiently tied to the “judicial process” to warrant

absolute prosecutorial immunity.      Generously construed, Annappareddy’s complaint

alleges wrongdoing on Pascale’s part that occurred only after he had been identified as a

suspect, after probable cause had been established, and after he had been twice indicted. 11

Indeed, the complaint avers expressly – twice – that at earlier periods in the proceedings,

Pascale and her fellow prosecutor were unaware of the fabrication of false evidence and its

presentation to two grand juries. And were there any doubt on this score, Annappareddy’s




       11
          We think there is some question whether the complaint sufficiently alleges the
involvement of Pascale – as opposed to Wilkinson, the other prosecutor – in any evidence
fabrication at all: The complaint’s specific allegations deal exclusively with Wilkinson or
point to Wilkinson as spearheading the relevant investigations. Cf. Nero, 890 F.3d at 120
n.4 (declining to assume as true “conclusory allegations” of prosecutorial misconduct
during investigative stage of proceeding). But at this early stage of the litigation, we will
read the complaint generously, as sufficiently implicating Pascale in the evidence-
fabrication allegations.

                                             33
counsel resolved it at oral argument, effectively conceding that all the allegations against

Pascale concerned post-indictment conduct.

       In the context of this case, that is enough to establish that Pascale’s alleged evidence

fabrication was undertaken in her “advocative” capacity, in preparation for the trial that

was about to begin, and not as an “investigator” seeking probable cause for an arrest or

indictment. See Buckley, 509 U.S. at 273–74; see also, e.g., Cousin v. Small, 325 F.3d 627,

635 (5th Cir. 2003) (holding that prosecutor’s alleged solicitation of false testimony was

protected by absolute immunity because suspect already was identified and probable cause

already was established); Hill v. City of New York, 45 F.3d 653, 663 (2d Cir. 1995)

(explaining that whether alleged fabrication of evidence was “advocative” or

“investigative” turned on whether probable cause already had been established). To be

sure, “a determination of probable cause does not guarantee a prosecutor absolute

immunity from liability for all actions taken afterwards.” Buckley, 509 U.S. at 274 n.5.

But here, the specific allegation against Pascale is that she began to take a “more hands-on

approach” in anticipation of trial, once she realized that the existing MEDIC inventory

analysis was “not nearly as favorable [to] the government” as she had expected. J.A. 154,

157. This is not the hypothetical post-indictment “police investigative work” reserved by

the Court in Buckley. See 509 U.S. at 274 n.5. Instead, it falls squarely on the trial-

preparation side of the line. See Cousin, 325 F.3d at 635 (holding that prosecutor acts as

advocate in connection with interview “intended to secure evidence that would be used in

the presentation of the state’s case at the pending trial of an already identified suspect”);

Savage, 896 F.3d at 269 (describing advocative role as “encompass[ing] acts undertaken

                                              34
by a prosecutor in preparing for . . . trial – including, specifically, the professional

evaluation of the evidence assembled by the police and appropriate preparation for its

presentation at trial” (internal citation and quotation marks omitted)). Because Pascale was

acting in her role as advocate when she allegedly fabricated evidence for use at trial, she is

shielded by absolute prosecutorial immunity.

                                              3.

       Finally, we turn to Annappareddy’s allegation that Pascale participated in the

destruction of exculpatory evidence. According to the complaint, while Annappareddy’s

motion for a new trial was pending, Pascale, in concert with other defendants, destroyed

three boxes of documents – documents that would have confirmed that Pharmacare indeed

had filled the prescriptions for which it had billed, and, conversely, that the government

had relied on false inventory analysis to prove otherwise at trial. This claim, too, we hold,

goes to actions taken in an “advocative” capacity and is therefore barred by absolute

prosecutorial immunity.

       It is well established – and the parties here agree – that the failure to disclose

exculpatory evidence while a criminal proceeding is pending is an “advocative” function

protected by absolute immunity. As the Supreme Court explained in Imbler, the “deliberate

withholding of exculpatory information,” even if unconstitutional, is considered part of the

prosecutorial role for immunity purposes. See 424 U.S. at 431 n.34; see also Van de Kamp

v. Goldstein, 555 U.S. 335, 344–45 (2009) (explaining that prosecutors “enjoy absolute

immunity” for failure to disclose evidence, because such conduct necessarily involves

preparation for trial and the evidence presented at trial). As a result, we and other circuits

                                             35
routinely hold that prosecutors are shielded by absolute immunity from claims that they

deliberately withheld materially exculpatory evidence at any point in a criminal

proceeding. See Carter v. Burch, 34 F.3d 257, 263 (4th Cir. 1994) (applying absolute

immunity to failure to disclose exculpatory evidence during post-conviction and appellate

proceedings); see also, e.g., Reid v. New Hampshire, 56 F.3d 332, 336 (1st Cir. 1995)

(“[U]nder Imbler, it is now [a] well-settled rule that a prosecutor cannot be held personally

liable for the knowing suppression of exculpatory information.”).

       The question in this case, then, is whether there is something about Annappareddy’s

claim that evidence was destroyed – rather than withheld – that would bring it outside this

well-established rule. The district court thought this case was different because, “viewing

the [complaint’s] allegations in the light most favorable” to Annappareddy, the decision to

discard the boxes in question was made “as part of a general cleanup” and was thus purely

“administrative” and unconnected to any advocative function. J.A. 536; see Van de Kamp,

555 U.S. at 342 (explaining that absolute immunity may not apply when prosecutor is

engaged in “administrative” tasks); Imbler, 424 U.S. at 431 n.33 (distinguishing between

advocative and administrative functions). We do not think Annappareddy’s complaint can

bear that reading. What Annappareddy is alleging is not an innocent mistake made in the

course of an office cleanup; it is that Pascale and the other defendants purposefully

shredded three boxes of evidence, singling out for “covert, selective, and intentional”

destruction “unique exculpatory documents” so that they could not be used by

Annappareddy at a retrial or to expose the defendants’ original wrongdoing. J.A. 162–65.



                                             36
And indeed, Annappareddy does not meaningfully defend the “office cleanup” theory on

appeal, perhaps because it would so badly undermine the thrust of his actual allegations. 12

       Instead, Annappareddy argues that although the failure to disclose exculpatory

evidence is advocative in nature and thus protected by absolute immunity, the destruction

of exculpatory evidence is not.       The failure to furnish evidence to the defense,

Annappareddy recognizes, involves an exercise of prosecutorial discretion that bears on

the evidence that will be introduced during judicial proceedings. But once that decision

has been made, he argues, the advocative function comes to an end, and the actual disposal

of that evidence implicates only ministerial or custodial functions.

       We do not think this is a meaningful distinction. Claims that evidence has been

intentionally withheld and claims that evidence has been destroyed often will be two sides

of the same coin, with one easily reframed as the other. See Imbler, 424 U.S. at 431 n.34

(finding proposed distinction between use of perjured testimony, protected by absolute

immunity, and withholding of evidence is “not susceptible of practical application”). The

Ninth Circuit rejected a similar distinction in finding that a prosecutor’s release of

exculpatory evidence, predictably leading to its destruction, was shielded by absolute

immunity: In deciding whether to preserve the evidence or allow its destruction, “the



       12
          Pascale also argues that even if the complaint could be read to allege the
performance of an “administrative” task, the destruction of evidence at issue would be the
kind of administrative task – directly associated with the judicial process, and requiring
legal knowledge and the exercise of discretion – that might still be protected by absolute
immunity. See Van de Kamp, 555 U.S. at 344. Because we do not think the complaint can
be read that way, we have no occasion to pass on this contention.

                                            37
primary consideration, viewed objectively, is whether the prosecutor needs the evidence to

prosecute” – a decision that “goes to the heart of the advocate’s role ‘in initiating a

prosecution and in presenting the State’s case.’” Ybarra v. Reno Thunderbird Mobile

Home Vill., 723 F.2d 675, 679 (9th Cir. 1984) (quoting Imbler, 424 U.S. at 431); see also

Heidelberg v. Hammer, 577 F.2d 429, 432 (7th Cir. 1978) (holding that claim against

prosecutors for destruction of exculpatory evidence is barred by absolute prosecutorial

immunity). We agree. Under the functional approach of cases like Imbler, what matters

is the decision to withhold exculpatory evidence from a defendant and the judicial process.

See 424 U.S. at 431 n.34; Van de Kamp, 555 U.S. at 345. That decision is made in an

“advocative” capacity whether or not it is accompanied by the evidence’s destruction. 13




       13
            We recognize that there is one case, Yarris v. County of Delaware, 465 F.3d 129
(3d Cir. 2006), in which a federal circuit has distinguished between withholding and
destroying evidence for purposes of prosecutorial immunity. For the reasons given above,
we are not persuaded that this is a workable distinction. But in any event, we note that the
reasoning of Yarris – that “[o]nce the decision is made not to furnish evidence to the
defense, no additional protectible prosecutorial discretion is involved in deciding to dispose
of it,” id. at 136–37 (internal quotation marks omitted) – is a bad match for this case. Here,
the destroyed materials were properly disclosed prior to Annappareddy’s first trial, though
neither the government nor the defense made use of them. And Annappareddy does not
allege that at the time of the destruction, the defendants already had made some
independent decision not to disclose the documents in the future. Instead, it is the
destructive act itself, according to the complaint, that reflected a deliberate decision to
deprive Annappareddy of “unique exculpatory documents” while his new trial motion was
pending. See J.A. 164.

                                             38
                                           III.

      For the reasons given above, the judgment of the district court is affirmed in part

and reversed in part, and we remand for further proceedings consistent with this opinion.



                                                                  AFFIRMED IN PART,
                                                                  REVERSED IN PART,
                                                                     AND REMANDED




                                           39